Name: COMMISSION REGULATION (EC) No 279/98 of 3 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities4. 2. 98 L 28/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 279/98 of 3 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 4. 2. 98L 28/2 ANNEX to the Commission Regulation of 3 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 52,7 212 106,4 624 149,7 999 102,9 0709 10 00 220 204,9 999 204,9 0709 90 70 052 145,1 204 161,3 999 153,2 0805 10 10, 0805 10 30, 0805 10 50 052 36,6 204 34,6 212 27,7 448 27,6 600 58,9 624 40,4 999 37,6 0805 20 10 204 67,9 999 67,9 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 57,6 204 69,7 464 86,4 600 80,1 624 85,6 662 51,5 999 71,8 0805 30 10 052 73,8 600 77,9 999 75,9 0808 10 20, 0808 10 50, 0808 10 90 060 50,2 400 93,8 404 95,2 720 69,3 728 84,9 999 78,7 0808 20 50 388 104,0 400 108,6 512 129,1 999 113,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.